United States Court of Appeals
                     For the First Circuit


Nos. 13-2244
     13-2248

   SOUTH COMMONS CONDOMINIUM ASSOCIATION; DONALD E. HOUGHTON;
   JUDITH A. HOUGHTON; PETER A. ZORZI; SOUTH MAIN REALTY, LLC;
      SH REALTY, LLC; JOSEPH M. LAVINSKI; JUDITH D. LAVINSKI;
   DALE ELLIOT BASS; LUCY M. PETERSON; MICHELLE J. KACZENSKI;
   STUDIO ONE, INC.; BALBONI ASSOCIATES, INC.; MBL HOUSING AND
     DEVELOPMENT, INC.; GREGORY P. ZORZI; EDWARD A. PESSOLANO;
    JAVIER MULERO, d/b/a Divalicious Salon; THOMAS M. BOVENZI,
         Trustee of Main-Hubbard Realty; MADELINE R. ZORZI,

                     Plaintiffs, Appellants/
                         Cross-Appellees,

                               v.

                 CHARLIE ARMENT TRUCKING, INC.,

                      Defendant, Appellee/
                        Cross-Appellant,

    CITY OF SPRINGFIELD, MA; DOMENIC J. SARNO, JR., Mayor of
Springfield; STEVEN DESILETS, Springfield Building Commissioner;
 DAVID COTTER, Deputy Director of Code Enforcement, Springfield
                        Housing Division,

                     Defendants, Appellees.


          APPEALS FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Michael A. Ponsor, U.S. District Judge]


                             Before

                       Lynch, Chief Judge,
                Stahl and Barron, Circuit Judges.
     John J. McCarthy, with whom Jesse W. Belcher-Timme and
Doherty, Wallace, Pillsbury and Murphy P.C. were on brief, for
appellants/cross-appellees.
     Kara Thorvaldsen, with whom George C. Rockas and Wilson,
Elser, Moskowitz, Edelman and Dicker LLP were on brief, for
appellee/cross-appellant.
     Edward Pikula, with whom Lisa DeSousa, Anthony Wilson, and
the City of Springfield Law Department were on brief, for
appellees.



                        December 23, 2014
                  BARRON, Circuit Judge.       On June 1, 2011, a devastating

tornado struck the City of Springfield, Massachusetts. The twister

ripped through the downtown area and caused a great deal of damage.

Among the buildings affected were the South Commons Condominiums.

This appeal concerns the lawsuit the owners of those buildings

brought       against     the    City,   its    officials,    and   one    of    its

contractors.1

                  The owners chose to name those defendants because the

destruction of the buildings did not result -- at least not

directly -- from the unprecedentedly high winds that stunned the

City       that    day.    The    destruction    instead     resulted     from   the

demolition the City ordered -- and the contractor carried out --

just one day after the tornado hit.

                  In seeking damages for the loss, the owners say the

tornado did not cause enough harm to their buildings to justify the

City's drastic response. And the owners further say the City acted

precipitously -- and, ultimately unconstitutionally -- in razing

the buildings without letting them show how the buildings could



       1
       In addition to the owners, the plaintiffs in the lawsuit
include some of the buildings' residential and commercial tenants,
as well as the South Commons Condominium Association. For ease of
exposition, we will refer to the group collectively as "the owners"
throughout.
     The City officials named as defendants were Domenic J. Sarno
(the Mayor of Springfield), Steven Desilets (Springfield's Building
Commissioner), and David Cotter (Springfield's Housing Division's
Deputy Director of Code Enforcement). But again for simplicity's
sake, we will refer only to the City.

                                         -3-
have been saved.         The City defends the demolition as a proper

response to an unprecedented natural disaster.                  But the City also

argues the process it used to make that emergency judgment followed

Massachusetts     law    and   satisfied        the   demands    of   the   federal

Constitution -- at least given the allowance the City says the

federal Constitution makes for swift (and thus sometimes mistaken)

governmental efforts to deal with the immediate dangers damaged

properties sometimes pose.

               In deciding this appeal, we, like the District Court,

consider only the federal constitutional due process issues.                    We

leave the owners' various state law claims to the more appropriate

forum:   the     state    courts.         And    in    resolving      the   federal

constitutional issues, we, like the District Court, do not decide

whether the City's decision to demolish the buildings was the right

one to make.      We decide only that, on the record before us, the

District Court correctly concluded the demolition did not deprive

the   owners    of   their     property    in     violation      of   the   federal

Constitution's guarantee of due process of law.                 Critical to that

judgment, moreover, is our conclusion that Massachusetts offers an

adequate remedy for whatever wrongful loss the owners may have

suffered in consequence of the City's actions.                For these reasons,

we affirm the District Court's judgment dismissing the owners'

federal suit under 42 U.S.C. § 1983 with prejudice and their

pendent state law claims without prejudice.


                                      -4-
                                       I.

             The tornado cut through the center of the City and caused

significant damage throughout the downtown. Both the Massachusetts

governor and the Springfield mayor declared a state of emergency.

City officials quickly determined the South Commons Condominiums --

a complex consisting of buildings located at 959-991 Main Street,

14   Hubbard   Avenue,   and     133   Union   Street   --   were   among   the

properties     that   suffered   significant     damage.     Charlie   Arment

Trucking, Inc., a private company hired by the City, demolished

most of those buildings the next evening, June 2, 2011.              Only one

of the condominium units, Unit 10, was left standing.

             Those basic facts are not in dispute. We recite the rest

as the plaintiffs describe them in their complaint, as we do when

we review a district court's decision to grant a motion to dismiss.

See SEC v. Tambone, 597 F.3d 436, 438 (1st Cir. 2010) (en banc).

             The National Guard and the state police restricted access

to parts of the City.       They evacuated the residents of the South

Commons Condominiums.       The City ordered residents to leave the

buildings.      The residents were not allowed to return to the

buildings even though they could have been made safe enough to

allow for retrieval of their contents. The City provided no notice

to the residents of the South Commons Condominiums that the City

believed the buildings presented an immediate danger to public

safety that would require their demolition.             Thus, the residents


                                       -5-
were given no opportunity to attempt to stop the demolition.    Nor

were engineering studies or analyses undertaken to confirm the need

to address the danger the buildings posed or to assess whether the

buildings might be spared.

           Nevertheless, Charlie Arment Trucking, Inc., the private

demolition company hired by and acting at the direction of the

City, took down the South Commons Condominiums in a matter of

hours.2   Only days later did City officials issue orders, addressed

to individual unit-owners, tenants, and to the South Commons

Condominium Trust, relating to the demolition.3

           Afer the passage of nearly a year, the owners of the

South Commons Condominiums filed suit in federal district court for

damages against the City, several City officials, and Charlie

Arment Trucking, Inc.    The suit claimed violations of the owners'

procedural and substantive due process rights under 42 U.S.C.

§ 1983, as well as various violations of Massachusetts state law.

The District Court dismissed the federal claims with prejudice

under Federal Rule of Civil Procedure 12(b)(6) and dismissed the




     2
       The City later sought to impose a lien on the South Commons
Condominiums for the amount of the demolition costs.
     3
       The orders began issuing on June 8, 2011, and the City sent
them to the recipients' alternate addresses in some instances, and
also, in some cases, to their addresses at the South Commons
Condominiums. In some cases, moreover, the orders were to vacate
the buildings -- something that was not possible given they had
been demolished already.

                                 -6-
state claims without prejudice as an exercise of its discretion to

deal with pendent claims.            This appeal by the owners followed.4

                                         II.

            We start with the owners' constitutional concerns about

the processes the City used -- or rather, did not use before the

demolition.       And, to do so, we evaluate the demolition with

reference to the state law that authorized it.                See Zinermon v.

Burch,    494 U.S. 113,   126    (1990)    ("[T]o   determine   whether   a

constitutional violation has occurred, it is necessary to ask what

process the State provided, and whether it was constitutionally

adequate.       This inquiry would examine the procedural safeguards

built into the statutory or administrative procedure of effecting

the   deprivation,      and    any   remedies   for   erroneous   deprivations

provided by statute or tort law.").




      4
       The owners argue the District Court improperly relied on
materials outside of the pleadings in ruling on the motion to
dismiss. However,

      [a] motion to dismiss is not automatically transformed
      into a motion for summary judgment simply because matters
      outside the pleadings are filed with, and not expressly
      rejected by, the district court. If the district court
      chooses to ignore the supplementary materials and
      determines the motion under the Rule 12(b)(6) standard,
      no conversion occurs.

Garita Hotel Ltd. P'ship v. Ponce Fed. Bank, F.S.B., 958 F.2d 15,
18 (1st Cir. 1992). Reviewing the district court's order, we are
satisfied that supplemental materials, though mentioned "to fill in
the background," were properly excluded in the actual determination
of the motion under a Rule 12(b)(6) standard.

                                         -7-
             We undertake that evaluation de novo, which is the same

standard we use to evaluate the owners' substantive due process

claim.   We use this standard as we are reviewing the District

Court's decision to dismiss these claims pursuant to Federal Rule

of   Civil     Procedure   12(b)(6).       See   Vistamar,   Inc.   v.

Fagundo-Fagundo, 430 F.3d 66, 69 (1st Cir. 2005).

                                  A.

             The parties agree the City did not provide the usual

guarantees of constitutional procedural due process -- notice and

an opportunity to be heard -- before depriving the owners of their

property.    But, in some circumstances, the constitutional right to

procedural due process does not actually require the use of those

advance safeguards, at least when the state provides an adequate

remedy afterwards -- or, as the cases often say, post-deprivation.

See, e.g., Harris v. City of Akron, 20 F.3d 1396, 1401 (6th Cir.

1994) ("Such a procedure satisfies the 'fundamental requirement of

due process' -- an opportunity to be heard 'at a meaningful time

and in a meaningful manner.'" (quoting Parratt v. Taylor, 451 U.S.
527, 540 (1981), overruled in part on other grounds by, Daniels v.

Williams, 474 U.S. 327 (1986))).

             And so, we must answer two questions.     First, we must

decide whether this case involves the kind of special circumstance

that would permit a demolition to proceed without the use of those

advance procedural protections.        And, second, if this case does


                                  -8-
involve such a special circumstance, we must decide whether state

law supplies the owners with an adequate after-the-fact remedy for

any wrong the City may have committed.

                                1.

          "The Court has often acknowledged . . . that summary

administrative action may be justified in emergency situations,"

Hodel v. Va. Surface Mining & Reclamation Ass'n, Inc., 452 U.S.
264, 299-300 (1981), and the reason is not hard to grasp.   By their

nature, emergency situations require an immediate response.    And,

in consequence of "the necessity of quick action by the State,"

Parratt, 451 U.S. at 539, constitutional due process does not

require the usual up-front procedural protections in dealing with

emergencies.   The need for speed, in other words, permits the

government to take action that may cause a loss to property without

first notifying the owner of the property or waiting to hear what

that owner has to say, even though the government might have saved

itself from making a costly mistake by taking the time to give

notice and to wait for a response.       See San Gerónimo Caribe

Project, Inc. v. Acevedo-Vilá, 687 F.3d 465, 488 (1st Cir. 2012)

(en banc) (requiring "additional predeprivation safeguards would

defeat the very purpose of the emergency statute" when "the very

point of [these] emergency procedures is to permit public officials

to act promptly where there is an emergency"); Elsmere Park Club,

L.P. v. Town of Elsmere, 542 F.3d 412, 419-20 (3d Cir. 2008)


                               -9-
(officials' "far from perfect" response to a health hazard was

permissible when "faced with a situation in which a failure to act

quickly could have serious health consequences"); Herwins v. City

of Revere, 163 F.3d 15, 18 (1st Cir. 1998) ("No one can seriously

doubt that emergency conditions may exist (e.g., a severe fire

hazard) that would warrant a peremptory shutdown of a residential

building.").

           As to what circumstance qualifies as an emergency that

might justify such speedy action, the Supreme Court has observed

that a "deprivation of property to protect the public health and

safety is '[o]ne of the oldest examples' of permissible summary

action."   Hodel, 452 U.S. at 300 (alteration in original) (quoting

Ewing v. Mytinger & Casselberry, Inc., 339 U.S. 594, 599 (1950)).

Hodel   itself   upheld   an   emergency   procedure   that   allowed   the

Secretary of the Interior to issue summary cessation orders when a

mining operation posed an "imminent danger to the health and safety

of the public."      Id. at 301.      And we have held similarly in

circumstances that are analogous, though not identical.            In San

Gerónimo, for example, we approved of an emergency procedure for

freezing   construction     without   first   providing   notice   or   an

opportunity to challenge the delay.        There, Puerto Rico had put in

place the summary procedure to protect against the danger to the

public that would result if the government did not act quickly.
687 F.3d at 481-82.       And in Herwins, we approved of an emergency


                                   -10-
summary procedure for ordering a building's occupants to vacate due

to dangers the building was thought to pose to its inhabitants.
163 F.3d at 18-19.

            This case fits comfortably within this line of authority.

The City asserts the right to carry out the demolition under the

grant of summary power contained in chapter 143, section 7 of the

Massachusetts General Laws.5    And while, to the uninitiated, this

statutory scheme is not entirely clear, it plainly does permit the

City to carry out a summary demolition of a damaged building when

the "public safety . . . requires" such "immediate[]" action to

address a "danger[] to life or limb."      Mass. Gen. Laws ch. 143,

§§ 6, 7.6


     5
       The City also relies on two regulations, section 116.3 and
section 5121.3, both of which correspond to section 7. See 780
Mass. Code Regs. §§ 116.3, 5121.3. The former is from the general
building code, and the latter is from the specialized building code
applicable to single and two-family dwellings.        (We cite the
regulations -- from the eighth edition of the general building code
and the seventh edition of the code for single- and two-family
dwellings, respectively -- that were operative at the time of the
demolition.)
     6
       The statutory scheme authorizes the local inspector to
inspect buildings upon a report of their dangerousness: "The local
inspector, immediately upon being informed by report or otherwise
that a building or other structure or anything attached thereto or
connected therewith in that city or town is dangerous to life or
limb . . . , shall inspect the same." Mass. Gen. Laws ch. 143,
§ 6. Section 6 of the scheme then goes on to provide that in the
ordinary case, the inspector "shall forthwith in writing notify the
owner, lessee or mortgagee in possession to remove it or make it
safe if it appears to him to be dangerous . . . ." See also 780
Mass. Code Regs. §§ 116.2, 5121.2. Section 7 then provides that,
ordinarily, "[a]ny person so notified shall be allowed until twelve
o'clock noon of the day following the service of the notice in

                                 -11-
           That   triggering    standard,   moreover,    is    at   least    as

limiting as the ones at issue in San Gerónimo and Herwins.           See San

Gerónimo, 687 F.3d at 481 (concluding the standard authorized

summary action only in a "situation in which there is imminent

danger to the public health, safety and welfare or which requires

immediate action by the agency" (quoting P.R. Laws Ann. tit. 3,

§ 2167(a))); Herwins, 163 F.3d at 18-19 (concluding emergency law

authorized "an immediate shutdown of a building where an emergency

exists   threatening   health    or   safety,"   and    thus   ensured      "an

opportunity to object before a building is shut down except in

emergencies").    We are thus not dealing with an emergency statute

only in form.

           True, this case involves a demolition, which was not at

issue in either Herwins or San Gerónimo.         But while a demolition

may cause a loss more total (if not always more costly) than a

delayed start to construction or a temporary order to vacate, the

drastic nature of that response does not make the justification for

departing from the ordinary means of ensuring due process any less



which to begin to remove such structure or make it safe, or to make
it secure."   In an exceptional case, however, the City may act
summarily:   "[B]ut if the public safety so requires and if the
aldermen or selectmen so order, the inspector of buildings may
immediately enter upon the premises . . . and cause such unsafe
structure to be made safe or taken down without delay . . . ."
Mass. Gen. Laws ch. 143, § 7.       See, e.g., Daggett v. Bd. of
Assessors of Town of Saugus, 914 N.E.2d 362, 362 n.5 (Mass. App.
Ct. 2009) (unpublished) (finding that section 7 allowed "the local
inspector to act expeditiously in appropriate circumstances").

                                   -12-
persuasive.      If    a    building   is    so   badly    damaged      it   must   be

demolished immediately to protect life and limb, then it surely

poses a serious danger to the public safety that must be addressed

with dispatch.        See Catanzaro v. Weiden, 188 F.3d 56, 62-63 (2d

Cir. 1999) (finding summary demolition of property permissible to

eliminate an "immediate danger" to public safety).

             For these reasons, the state law before us is nothing

like   the   state    law    the   Supreme    Court     found     constitutionally

deficient in Zinermon v. Burch, 494 U.S. 113 (1990).                    Cf. Harris,
20 F.3d at 1404 (holding that the "only available course of action"

in an emergency, not presented in Zinermon, is to take summary

action).     In Zinermon, Florida state law set forth procedures for

both voluntary admission and involuntary commitment to state mental

hospitals. The processes for the former were spare while those for

the latter included the traditional rights to notice and a hearing.

The state law then delegated to hospital employees the authority to

determine when to invoke the more protective involuntary commitment

safeguards.     The state law therefore conferred upon those hospital

employees the discretion not to invoke those safeguards, with the

result that patients who presented themselves for admission but who

were   unable    to    give    informed       consent     could    in    effect     be

involuntarily committed without formal process. Zinermon, 494 U.S.

at 122-23.




                                       -13-
           Zinermon     concluded       it    was    practical     to    impose   more

procedural safeguards at the point of admission than the state had

put in place. And the Court also concluded it was predictable that

an admission of someone unable to provide informed consent would

ensue   without   the   use       of   greater      safeguards    at    the   time   of

admission, given the difficulty those seeking voluntary admission

might have in making an informed judgment.                   Id. at 138-39 ("Such a

deprivation is foreseeable, due to the nature of mental illness,

and will occur, if at all, at a predictable point in the admission

process.").      As a result, the Court held the hospital employees

could be sued for violating procedural due process. The theory was

that the hospital employees could be liable for "abus[ing] . . .

broadly delegated, uncircumscribed power" in choosing not to use

the involuntary commitment process, with the notice and hearing

rights that would have attended that more formalized method of

commitment.   Id. at 136.

           But    section     7    does   not       confer    "broadly    delegated,

uncircumscribed power" to proceed in summary fashion.                         See San

Gerónimo, 687 F.3d at 486 (quoting Zinermon, 494 U.S. at 135–36).

The statute instead marks off "an exception to be used only in

emergency situations."            Id. at 485.         The City may carry out a

summary demolition only upon a determination a damaged property is

so dangerous to life and limb that immediate demolition is required

to protect "the public safety."              Mass. Gen. Laws ch. 143, §§ 6, 7.


                                         -14-
Section 7 thus renders impractical the provision of advance notice

and an opportunity to be heard.       Such up-front processes would

impede the City from doing what needs to be done to protect the

public from the immediate danger the summary demolition procedure

is designed to address.

          Nor, we note, is the application of this triggering

standard left solely to the local inspector who -- under the

statute -- first learns of the danger a building presents. Rather,

under section 7 and its attendant regulations, a summary demolition

may occur only if an actor directly accountable to the voters

concludes the standard for summary action has been met.7   For that

reason, too, the law considered in Zinermon is far removed from the

one we consider here.

          Of course, under Massachusetts law, an official may

conclude in a particular case that there is an immediate need to



     7
       By the express terms of the statute, it appears that -- in
the case of a city -- the "aldermen" must provide the
authorization. Mass. Gen. Laws ch. 143, § 7. But the regulations
issued pursuant to section 7 provide that the building commissioner
can act immediately -- again, in the case of a city -- if ordered
by the mayor. Both regulations provide that: "[I]f the public
safety so requires and if the mayor or selectmen so order, the
building official may immediately enter upon the premises with the
necessary workmen and assistants and cause such unsafe structure to
be made safe or demolished without delay . . . ." 780 Mass. Code
Regs. §§ 116.3, 5121.3 (emphasis added). Neither party raises any
issue about whether this shift from the alderman to the mayor in
the regulations is one that section 7 permits, and so we assume for
the purposes of this case that the regulations are valid
notwithstanding the way they depart from the plain text of the
underlying statute.

                               -15-
address a danger -- and thus proceed in the summary fashion section

7 allows -- when, in hindsight, there was no need to rush.              But an

emergency standard must be written to be of practical use.                  An

official applying that standard must make an on-the-spot judgment

about how best to protect the public from the immediate danger a

badly damaged building poses. Such a practicably workable standard

is sure to be imprecise enough to require the official to make

judgment calls about the urgency of the need to act.               That some

such calls may be mistaken does not show that the process for

making them was constitutionally improper.

              For that reason, it does not matter if the owners are

right that the City violated section 7 because the "public safety"

did not in fact require the "immediate" demolition that occurred.

The Supreme Court has made clear that government officials do not

commit   a    federal   procedural   due    process   violation   simply   by

erroneously applying a state law that, if followed, would survive

a procedural due process challenge.          That is because "[t]he state

can no more anticipate and control in advance the random and

unauthorized intentional conduct of its employees than it can

anticipate similar negligent conduct."         Hudson v. Palmer, 468 U.S.
517, 533 (1984); see also Herwins, 163 F.3d at 19 (discussing

relevant considerations).        So long as a state has not set up a

scheme   so    open-ended   it   invites    unwarranted   uses    of   summary

process, see Zinermon, 494 U.S. at 138, and so long as a state


                                     -16-
provides an adequate after-the-fact remedy for any wrongful summary

action, see Parratt, 451 U.S. at 543-44, allegations of the kind of

"random and unauthorized" mistakes in application that those who

work in government sometimes make are not enough to state a

procedural due process claim, Hudson, 468 U.S. at 533.                   And thus,

the alleged state law error -- if error it was -- cannot save the

owners' procedural due process claim, at least so long as an

adequate, post-hoc remedy is available.

                                      2.

            We    thus   now   turn   to     a   consideration      of    whether

Massachusetts makes available an adequate after-the-fact remedy for

any wrongs the City may have committed in carrying out the summary

demolition.      In both San Gerónimo and Herwins, we found the state

did provide such a remedy. San Gerónimo, 687 F.3d at 490; Herwins,
163 F.3d at 19-20.       And we find the same to be the case here.

            The   City   identifies    chapter     139,   section    2     of   the

Massachusetts General Laws as the state law that supplies the post-

hoc remedy the federal Constitution requires.             That statute allows

a property owner to challenge an order for demolition and to seek

to annul, alter, or affirm the order.8            Section 2 also authorizes


     8
         Section 2 provides that:

     A person aggrieved by such order may appeal to the
     superior court for the county where such building or
     other structure is situated, if, within three days after
     the service of such attested copy upon him, he commences
     a civil action in such court. Trial by jury shall be had

                                      -17-
a   property     owner    to   seek   damages   for   an    already-demolished

building, at least in circumstances in which the suit under section

2 began prior to the demolition. City of Worcester v. Eisenbeiser,

387 N.E.2d 1154, 1156-57 (Mass. App. Ct. 1979).               And although the

orders in this case were sent only after the buildings had been

torn down, the City argues that a demolition order that post-dates

a demolition is equally subject to challenge and annulment under

section 2.

             The text of section 2 does not say otherwise, and we are

not aware of anything else in Massachusetts law that would suggest

the remedy provided by section 2 is not available for a suit

brought post-demolition.         Nor the do the owners point to anything

in making conclusory assertions to the contrary.               Their complaint

merely asserts in sweeping fashion that no adequate state law

remedies exist.          They do parenthetically reference the text of

section 2 in their opening brief, and the text of chapter 143,

section     10   of   the   Massachusetts     General      Laws,   which   cross-

references section 2, in their reply.9            But they cite no case --


      as in other civil causes. The jury may affirm, annul or
      alter such order . . . . [I]f it is annulled, he shall
      recover from the town his damages, if any, and costs
      . . . .

Mass. Gen. Laws ch. 139, § 2.
      9
          Section 10 provides that:

      An owner, lessee or mortgagee in possession aggrieved by
      such order may have the remedy prescribed by section two

                                       -18-
federal or state -- interpreting either provision, let alone any

case supporting their preferred reading of them.             Nor do they

address the cases cited by the City suggesting just the opposite

reading is the better one, see, e.g., City of Worcester, 387 N.E.2d

at 1156-57 (annulling order after demolition), or cope with the

possibility that the text of section 10 is against them.          In fact,

because section 10 makes clear the remedy of section 2 cannot delay

swift action, section 10 appears to indicate the remedy of section

2 can be deployed post-demolition, as at that point the risk of

such delay is none.        See, e.g.,   Aubuchon v. Com. of Mass. by &

through State Bldg. Code Appeals Bd., 933 F. Supp. 90, 93 (D. Mass.

1996)    (finding   that   the   Massachusetts   remedial   framework      in

sections 2 and 10 was an adequate post-demolition remedy, and

suggesting    its   availability   in   that   plaintiffs   had   "filed   a

separate (and ongoing) civil action in the Superior Court pursuant

to the remedial statute").

             The owners do also suggest there may be a cap on the

damages available under section 2 -- and, presumably, that this cap

makes the remedy a constitutionally inadequate substitute for

advance notice and an opportunity to be heard.          But no such cap



        of chapter one hundred and thirty-nine; provided, that no
        provision of said section two shall be construed so as to
        hinder, delay or prevent the local inspector acting and
        proceeding under section nine . . . .

Mass. Gen. Laws ch. 143, § 10.

                                    -19-
actually appears on the face of the statute.         Nor does the City

contend otherwise, having conceded the absence of any such cap at

oral argument.        The owners argue such a cap exists only by

referencing the text of a different remedy, the state's Tort Claims

Act, which has a liability cap of $100,000.         See Mass. Gen. Laws

ch. 258, § 2.    They provide no explanation for why that cap would

be broadly applicable to other remedial statutory provisions, nor

can we find any authority so suggesting.10

            We thus believe section 2 does constitute an adequate

remedy.    The owners, having chosen a federal forum to seek relief

that depends at least in part on the meaning of state law, should

not "expect the federal court to steer state law into unprecedented

configurations," Santiago v. Sherwin Williams Co., 3 F.3d 546, 549

(1st Cir. 1993) (internal quotation marks omitted), but that is

what would be required for us to find section 2 inadequate.           And

so,   lacking   any    authority   that   would   require   us   to   hold

Massachusetts intends to preclude this uncapped post-demolition


      10
        In their initial filings in the District Court, the owners
claimed damages of $23 million. The owners claim the liability cap
in the state's Tort Claims Act makes the statute incapable of fully
compensating for their losses and thus inadequate to count as a
constitutional substitute for the pre-deprivation process they were
denied. See Mass. Gen. Laws ch. 258, § 2. But in light of the
uncapped remedy in section 2 of chapter 139, see Mass. Gen. Laws
ch. 139, § 2, we need not consider whether the state's Tort Claims
Act, given its cap, would provide an adequate post-deprivation
remedy. But see Hudson v. Palmer, 468 U.S. 517, 535 (1984) ("that
Palmer might not be able to recover under these remedies the full
amount which he might receive in a § 1983 action is not, as we have
said, determinative of the adequacy of the state remedies").

                                   -20-
remedy, we decline to accept the owners' bare assertion that we

should reach that conclusion.

              That said, we are aware the section 2 remedy may be

foreclosed to these particular plaintiffs because of their failure

to challenge the demolition in state court in a timely manner. And

we are aware as well that the limitations period applicable to

actions brought under section 2 is, at least on its face, very

short.    See Mass. Gen. Laws ch. 139, § 2 ("A person aggrieved by

such order may appeal . . . within three days after the service of

such attested copy upon him . . . .").         But this case is much like

Herwins, where we said of a seven-day time-limit to bring a

challenge to the summary vacate order there at issue, "[q]uite

possibly, there are circumstances -- perhaps present here, although

we doubt it -- where it is simply infeasible for an appeal to be

noticed within seven days.      If the state then refused to permit a

belated appeal thereafter, this might raise a question whether

state remedies were adequate, but Herwins made no such effort to

appeal   even    belatedly." 163 F.3d   at    20   (internal   citation

omitted).

              So, too here.    The owners did not object in district

court    to   the   characterization    by    the   City's   attorney    that

"[t]here's been no effort to exercise any rights under 139 [section

2] or 258 [the state Tort Claims Act] or any other remedies that

might be out there," and in fact the owners did not file even this


                                   -21-
action until nearly a year after the last order relating to the

demolition issued.         Nor, finally, do the owners actually challenge

in this appeal the constitutionality of the short time limit

section 2 provides for filing for relief.           And so, if it is now too

late for the owners to bring a challenge under section 2, that is

a function in this case of when the owners sought to avail

themselves of the remedy, rather than its necessary constitutional

inadequacy.

              For these reasons, we cannot conclude Massachusetts fails

to provide an adequate post-deprivation remedy to the owners.                 And

that means we cannot conclude the City denied the owners procedural

due process.

                                       B.

              The owners' substantive due process claim also must be

dismissed.      A substantive due process claim must allege executive

action that objectively "shocks the conscience."                    See Cnty. of

Sacramento v. Lewis, 523 U.S. 833, 846 (1998).                "[T]he requisite

arbitrariness and caprice must be stunning, evidencing more than

humdrum legal error."         Amsden v. Moran, 904 F.2d 748, 754 n.5 (1st

Cir. 1990).      Under this high standard, even a state actor's bad

faith   is    not    necessarily    enough    to   satisfy    the    "shock   the

conscience" test.       See id. at 757 ("[e]ven bad-faith violations of

state   law    are   not    necessarily     tantamount   to   unconstitutional

deprivations of due process").               And here, we do not have an


                                     -22-
allegation of even that kind regarding the City's decision to order

the demolition.

           To the contrary, the owners concede the City undertook

the demolition in response to what it claimed was an immediate

danger to the public safety.      And the owners further concede the

tornado   did   cause   "significant   damage"   to   the   South   Commons

Condominiums.     The owners' complaint thus appears to allege only

that in ordering the demolition the City misjudged the gravity of

the damage the tornado caused and thus that the City's action was

"incorrect or ill-advised."       Catanzaro, 188 F.3d at 64.            The

allegations in the owners' complaint do not show that the City

acted in any way that could be deemed conscience-shocking, see

Lewis, 523 U.S. at 846, see also DePoutot v. Raffaelly, 424 F.3d
112, 119 (1st Cir. 2005) ("Executive branch action that sinks to

the depths of shocking the contemporary conscience is much more

likely to find its roots in 'conduct intended to injure in some way

unjustifiable by any government interest.'" (quoting Lewis, 523
U.S. at 849)), and thus the owners' substantive due process

challenge must fail.




                                  -23-
                                   C.

           That leaves only the state law claims.11        But having

dismissed the federal claims at such an early stage, the District

Court properly exercised its discretion in dismissing the state law

claims without prejudice.    28 U.S.C. § 1367(c); see also Martinez

v. Colon, 54 F.3d 980, 990-91 (1st Cir. 1995).           We therefore

decline   the   cross-appellant   Charlie   Arment   Trucking,   Inc.'s

invitation to revisit the state claims.

                                  III.

           We recognize it is no small thing to have a tornado

unexpectedly damage one's buildings and then have them razed

because the city ordered them destroyed.       But we deal here only

with the question whether the federal Constitution's guarantee of

due process barred the City from making that decision.             And

precedents from the Supreme Court and this Circuit, as well as from

other circuits, reflect the reality that a city responding to a

natural disaster must make difficult choices with dispatch in order

to protect the public.      Thus when a city decides buildings are

sufficiently damaged that they must immediately be demolished to


     11
        In addition to the procedural and substantive due process
claims, the complaint asserts claims for violation of the
Massachusetts Civil Rights Act, Mass. Gen. Laws ch. 12, § 11I,
against all defendants (count three); negligence against Charlie
Arment Trucking, Inc. (count four); trespass against Charlie Arment
Trucking, Inc. (count five); conversion against Charlie Arment
Trucking, Inc. (count six); and seven of the plaintiffs assert a
chapter 93A claim against Charlie Arment Trucking, Inc. (count
seven).

                                  -24-
protect life and limb, and when the city does so pursuant to a

state law that anticipates such an emergency and authorizes the use

of summary procedure to respond to it, the remedy for any wrong,

absent conscience shocking behavior, must come from the remedies

the state itself supplies rather than from a federal suit premised

on the federal Constitution's Due Process Clause.     The District

Court's judgment is, accordingly, AFFIRMED.




                               -25-